Day, J.
1, eiiant i *judi-" eiai sale. I. It is insisted that the court erred in sustaining defendant’s demurrer to the claim of plaintiff for damages on account of waste committed before the sheriff’s sale> We are satisfied that this action of the court was rxgbt. The plaintiff bid in the property at the sheriff’s sale, for the amount of the debt, interest and costs. He took the property in its then condition for the amount of his claim. Having satisfied his claim by bidding in property he has no right to recover more. We need not determine what might be his rights upon the covenants in the mortgage, if any part of his debt was yet unsatisfied.
2. evidence: o£w1tness.ent II. The plaintiff made a motion for a continuance, based upon the absence of a material witness, one W. M. Meadows. The defendants admitted that the witness would, if present, testify to the facts set forth in the affidavit for continuance, and the motion for continuance was overruled. Afterward defendants excepted to all that portion of the proposed testimony of Meadows that related to a conversation with one Edward Reed, upon the ground that Edward Reed was called as a witness for plaintiff, and testified contrary to the alleged conversation with Meadows, and that plaintiff could not impeach his own witness. The exceptions to this testimony were sustained, and of this action plaintiff complains.
The action of the court was right. The testimony was admissible only for the purpose of impeachment, and plaintiff cannot be permitted to impeach his own witness.
III. The only satisfactory proof of waste committed since the sheriff’s sale is that two cords of wood were cut from scrubby timber on the premises and sold. But this was done by the son of defendant, so far as appears from the testimony without her knowledge. The court did not err, therefore, in dismissing the petition upon the final hearing.
This conclusion renders it unnecessary to examine the other errors assigned and discussed in argument. The abstract in *462this case embraces one hundred and twenty-two pages, the pleadings alone covering forty-one. Without attempting a review of the testimony, we may say that it has received our careful attention, and that we are fully satisfied with the court’s action.
Aeeirmed.